EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew R. Allen on January 5, 2021.
The application has been amended as follows: 
Canceled claims 22, 24, 32 and 34.
Amended claim 21 as follows:
21. (Currently Amended) An assembly comprising: 
a first component having a first coefficient of thermal expansion (CTE); 
a second component having a second CTE different from the first CTE; and 
a spacer, disposed between the first component and the second component, having a third CTE substantially matched to the first CTE and different from the second CTE, the spacer including: 
a body having opposing upper and lower surfaces disposed at opposing axial ends of the body;
a mounting areadisposed on the upper surface of the body [[spacer,]] for receiving the first component, wherein the mounting area and a lower surface of the first component are joined via a first adhesive; and 
a protrusion axially extending from [[a second]] the lower surface of the body [[spacer]] into a complementary opening in an upper surface of the second component , wherein the protrusion and the complementary opening are joined via a second adhesive;
wherein the spacer defines an air gap disposed within the body between the [[first]] upper surface of the body [[spacer]] and the [[second]] lower surface of the [[spacer]] body to provide thermal isolation between the first component and the second component, and 
wherein the air gap comprises a slit which extends laterally through the [[spacer]] body above the protrusion transverse to the axis of the body, and which is spaced from the upper and lower surfaces of the body 
Amended claim 25 as follows:
25. (Currently Amended) The assembly of claim 21, wherein [[a]] lateral surfaces of the protrusion and the complementary opening are joined by the second adhesive.  
Amended claim 31 as follows:
31. (Currently Amended) An assembly of components having different coefficients of thermal expansion (CTEs), the assembly comprising: 
a first component; 
a second component; and 
a spacer, disposed between the first component and the second component, having a CTE substantially matched to a CTE of the first component, the spacer including: 
a body having opposing upper and lower surfaces disposed at opposing axial ends of the body;
a mounting areadisposed on the upper surface of the [[spacer,]] body for receiving the first component, wherein the mounting area and a lower surface of the first component are joined via a first adhesive; and 
a protrusion axially extending from a [[second]] the lower surface of the [[spacer]] body into a complementary opening in an upper surface of the second component such that a joint between the protrusion and the complementary opening is under compressive stress, wherein the protrusion and the complementary opening are jointed via a second adhesive; 
wherein the spacer defines an air gap disposed within the body between the [[first]] upper surface of the [[spacer]] body and the [[second]] lower surface of the [[spacer]] body to provide thermal isolation between the first component and the second component, and 
wherein the air gap comprises a slit which extends laterally through the [[spacer]] body above the protrusion transverse to the axis of the body, and which is spaced from the upper and lower surfaces of the body 
Amended claim 35 as follows:
35. (Currently Amended) The assembly of claim 31, wherein [[a]] lateral surfaces of the protrusion and the complementary opening are joined by the second adhesive.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claims 21 and 31, Hubbard et al. (US 6,825,997) in view of Jalink, Jr. et al. (US 4,895,430) and Wippermann et al. (US 8,587,882) discloses the claimed assembly with the exception of wherein the air gap comprises a slit which extends laterally through the body above the protrusion transverse to the axis of the body, and which is spaced from the upper and lower surfaces of the body.  
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the assembly disclosed by Hubbard et al. in view of Jalink, Jr. et al. and Wippermann et al. to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

01/05/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619